DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I , claims 1-10, drawn to a an apparatus for beer manufacture in the reply filed on 06/02/2022 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin 20180072972 in view of Kempfert US 20140234482.

Shin teaches:
1. (Original) A beer manufacturing apparatus (page. 4, para.0072; a portable fermenting device 400 in fig.1A-1D and fig.2B) comprising: 
	a chamber (see figure 2B below where the examiner labeled originally not labeled chamber); 
	a coupler fixedly installed in the chamber (fig.5B, a fermentation growler interface 1202 fixed with cover 1201 in the chamber (annotated)) and including a wort line (fig.5B, a beer channel 1204) and an air line (fig.5B, an air channel 1205); 
	a flow path unit (see figure 2B below where the examiner labeled originally not labeled flow path unit) configured to connect the wort line of the coupler to the air line of the coupler (fig.2B, beer channel 1204 of the fermentation growler interface 1202 connected to the air channel 1205 of the fermentation growler interface in the flow path unit (annotated) via vessel/growler 102); 	
	a sterilization and washing cap (fig.8C, sanitizing cap 5683) coupled to the coupler (fig.5B, a fermentation growler interface 1202) to form the flow path unit as a closed flow path (fig.8C, flow direction 5690 as same as flow path unit (annotated) formed closed flow path); 
	a sterilization and washing filter bottle (fig.8C; dry hopping tank 902) connected to the flow path unit (fig.8C, dry hopping tank 902 in the flow direction 5690 (flow path unit (annotated)) as connected to the flow path unit) and configured to contain sterilization and washing water therein (page. 12, para.0129-0130; The water inside the tank mixes with the sanitizing pod to release the sanitizing agent into the water 5689. Alternatively, a sanitizing agent may be dissolved in the volume of water 5686 (fig.8B) and then the solution may be poured into the dry hopping tank); 
	a pump connected to the flow path unit (fig.8C, A peristaltic pump in the flow path direction 5690 (flow path unit (annotated)) as connected to the flow path unit); and 
	a controller (fig.1E, controller 120)

4. (Original) A beer manufacturing apparatus (page. 4, para.0072; a portable fermenting device 400 in fig.2B) comprising: 
	a chamber (see figure 2B below where the examiner labeled originally not labeled chamber); 
	a coupler fixedly installed in the chamber (fig.5B, a fermentation growler interface 1202 fixed with cover 1201 in the chamber (annotated)) and including a wort line (fig.5B, a beer channel 1204) and an air line (fig.5B, an air channel 1205); 
	a flow path unit (see figure 2B below where the examiner labeled originally not labeled flow path unit) configured to connect the wort line of the coupler to the air line of the coupler (fig.2B, beer channel of the fermentation growler interface connected to the air channel of the fermentation growler interface in the flow path unit (annotated) via vessel/growler 102);	
	a keg (fig.2B, the vessel/growler 102) coupled to the coupler (fig.5B, a fermentation growler interface 1202 as coupler coupled to vessel/growler) and configured to contain wort therein (page.11,para.0124; at least some of the wort in the vessel/growler 102 has fermented to beer) mounted in the chamber (fig.2B, vessel/growler 102 is mounted in the chamber(annotated)) while being connected to the flow path unit (fig.2B, vessel/growler connected to flow path unit(annotated) via coupler); 
	a smart infusing filter bottle (fig.2B or fig.7A, dry hopping module 105 including tank 902) connected to the flow path unit (fig.2B or fig.7A, dry hopping module 105 in the flow path unit (annotated) as connected to the flow path unit) and configured to contain a material for infusing flavor and aroma into the wort contained in the keg therein (page.5, para.0074 a dry hopping module 105 may further supplement the taste, flavor, aroma, color and/or any other aspects of the beverage); 
	a pump (fig.2B, peristaltic pump) connected to the flow path unit (fig.2B, peristaltic pump in the flow path unit (annotated) as connected to the flow path unit); and 
	a controller (fig.1E, controller 120)  to infuse the material contained in the smart infusing filter bottle (fig.2B or fig.7A, dry hopping tank 902) into the wort contained in the keg (page.11-12, para.0124; the wort in the vessel/growler 102 has fermented to beer 5703 is then siphoned from the growler 102 to the dry hopping tank 902 via peristaltic pump 5695. After the beer 5703 has had some time to infuse with the hops contained in the hopping bag 5700 and mix with the pod 5699 dispensed into the beer in direction 5704 (FIG. 7D), the beer 5703 is returned to the vessel/growler 102).

5. (Original) The beer manufacturing apparatus of claim 4, wherein the controller (fig.1E, controller 120)  the wort contained in the keg (page.11-12, para.0124; the wort in the vessel/growler 102 has fermented to beer) to 

6. (Original) The beer manufacturing apparatus of claim 4, wherein  to repeatedly perform a process in which the wort contained in the keg is immersed in the material contained in the smart infusing filter bottle for a predetermined time and then is re-collected to the keg (page.11-12, para.0124; the wort in the growler 102 has fermented to beer 5703 is then siphoned from the growler 102 to the dry hopping tank 902 via peristaltic pump 5695. After the beer 5703 has had some time to infuse with the hops contained in the hopping bag 5700 and mix with the pod 5699 dispensed into the beer in direction 5704 (FIG. 7D), the beer 5703 is returned to the growler 102; This process of transferring the beer from the growler to the dry hopping tank and back can be repeated any number of times).



Shin annotated (fig.2B):

    PNG
    media_image1.png
    952
    961
    media_image1.png
    Greyscale


	However, Shin teaches the invention as discussed above, but is silent on controller configured to control an operation of the pump (claim 1, claim 4 and claim 6), the controller controls the operation of the pump to circulate (claim 5).

	Kempfert teaches:
	Regarding claim 1, controller configured to control an operation of the pump (page.4, para.0037; controller 170 sends out signals to pump 140 to meet the necessary flow rates).

	Regarding claim 4, controller configured to control an operation of the pump (page.4, para.0037; controller 170 sends out signals to pump 140 to meet the necessary flow rates).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Shin by using controller controls pump as taught by Kempfert in order to meet the necessary flow rates and achieve a fully automated system. 
	
	Regarding claim 5, the controller controls the operation of the pump (page.4, para.0037; controller 170 sends out signals to pump 140) to circulate the wort contained in the keg (page.4.para.0034; system 100 includes a three-way valve 161 that directs the recirculated wort/water toward the one or more hop baskets 150; page.7, para.0054; allows wort to pass through such that the hops flavor the wort as it circulates through the hop baskets 150). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Shin by using controller controls pump to circulating wort as taught by Kempfert in order to add more flavor to wort during circulation process. 

	Regarding claim 6, the controller controls the operation of the pump (page.4, para.0037; controller 170 sends out signals to pump 140).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Shin by using controller controls pump as taught by Kempfert in order to meet the necessary flow rates and achieve a fully automated system.

	Claim(s) 2,7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin 20180072972 in view of Kempfert US 20140234482 as applied to claims 1and 4 above, and further in view of Gross US 20010018086.

	Regarding claim 2, Shin in view of Kempfert teaches the invention substantially as claimed for the apparatus, according to Shin further comprising the flow path unit (fig.8C, flow path direction 5690 as same as flow path unit (annotated)) includes: 
	a first flow path (see figure 8C below where the examiner labeled originally not labeled first flow path) configured to connect the air line (fig.5B, an air channel 1205) of the coupler (fig.5B, a fermentation growler interface 1202) to the pump (fig.8C, A peristaltic pump); 
	a second flow path (see figure 8C below where the examiner labeled originally not labeled second flow path) configured to connect the wort line (fig.5B, a beer channel 1204) of the coupler (fig.5B, a fermentation growler interface 1202) to the pump (fig.8C, A peristaltic pump); 
	a gas exhaust installed in the first flow path (fig.8C; gas exhaust through pressure sensor to relief valve in the first flow path (annotated below)); 
	a first valve configured to open and close the gas exhaust (fig.8C; relief valve as first valve is able to open and close (well-known element) the gas exhaust); and 
	a second valve (fig.8C, valve 5691) installed between the gas exhaust (fig.8C; gas pressure sensor and relief valve) and the pump (fig.8C, the peristaltic pump) and configured to open and close the first flow path (fig.8C, valve 5691 is able to open and close (well-known element) the first flow path(annotated below)), 
	wherein the sterilization and washing filter bottle (fig.8C, dry hopping module 105 including tank 902) 

	Regarding claim 7, Shin in view of Kempfert teaches the invention substantially as claimed for the apparatus, according to Shin further comprising the flow path unit includes (see figure 2B above where the examiner labeled originally not labeled flow path unit): 
	a first flow path (see figure 2B above where the examiner labeled originally not labeled first flow path) configured to connect the air line of the coupler (fig.5B, an air channel 1205) to the pump (fig.2B, peristaltic pump); 
	a second flow path (see figure 2B above where the examiner labeled originally not labeled second flow path) configured to connect the wort line of the coupler (fig.5B, a beer channel 1204) to the pump (fig.2B, peristaltic pump); 
	a gas exhaust installed in the first flow path (fig.2B; gas exhaust through pressure sensor to relief valve in the first flow path (annotated above)); 
	a first valve configured to open and close the gas exhaust (fig.2B; relief valve as first valve is able to open and close (well-known element) the gas exhaust); and 
	a second valve (fig.2B, valve 5691) installed between the gas exhaust (fig.2B; gas pressure sensor and relief valve) and the pump (fig.2, peristaltic pump 5695) and configured to open and close the first flow path (fig.2B, valve 5691 is able to open and close (well-known element) the first flow path (annotated above)), 
	wherein the smart infusing filter bottle (fig.2B or fig.7A, dry hopping module 105 including tank 902) is .
Shin annotated (fig.8C):


    PNG
    media_image2.png
    947
    1127
    media_image2.png
    Greyscale

	However, Shin in view of Kempfert teaches the invention as discussed above, but is silent on the smart infusing filter bottle is connected to the second flow path (claim 2 and claim 7).
	
	Gross teaches:
	Regarding claim 2, the sterilization and washing filter bottle (fig.1, filter 32) is connected to the second flow path (fig.1, filter 32 between water tank 40 and pump 28 as second flow path).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Shin in view of Kempfert by using filter in second flow path as taught by Gross in order to cleaning the whole system; the filter/the sterilization and washing filter bottle is positioned in the second flow path provide more choices to clean the device (i.e., only the second flow path since the beverage/beer flow out from device in the second flow path).

	Regarding claim 7, the smart infusing filter bottle is connected to the second flow path (fig.1, a wood product containing cartridge 34 between tank 22 and pump 28 as second flow path).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Shin in view of Kempfert by using wood product in second flow path as taught by Gross in order to reduce contamination during circulating process. examiner note: Shin teaches wort is siphoned from the growler 102 to the dry hopping tank 902 via peristaltic pump 5695; after the dry hopping tank modified to second flow path, wort can be siphoned directly to dry hopping tank without go through pump; therefore less contamination is reduced, subsequent cleaning is reduced. 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin 20180072972 in view of Kempfert US 20140234482 and Gross US 20010018086 as applied to claim 7 above, and further in view of Lavaque US 20130037973.

	Shin in view of Kempfert and Gross teaches the invention as discussed above, but is silent on a level sensor is installed between the smart infusing filter bottle and the pump.
	
	Lavaque teaches:
	8. (Original) The beer manufacturing apparatus of claim 7, wherein a level sensor (page.1,para.0017; a level sensor arranged on the lid of said tank) is installed between the smart infusing filter bottle (fig.1, tank 1) and the pump (fig.1, pump 6) .

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Shin in view of Kempfert and Gross by using level sensor between tank and pump as taught by Lavaque in order to insure the liquid inside of tank will not overflow during recycling processing.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin 20180072972 in view of Kempfert US 20140234482 and Gross US 20010018086 as applied to claim 7 above, and further in view of Kervefors US 4938387.

	Regarding claim 9, Shin in view of Kempfert and Gross teaches the invention substantially as claimed for the apparatus, according to Shin further comprising the keg (fig.2A, 102; growler/vessel) includes a keg cap (fig.5A, cap assembly 1100) configured to seal an internal part of the keg (page. 11, para.0114; sealing components 1105 which may ensure the proper seal between chambers as desired and the fluid channels and air flow channel depending on the position of spring assembly 1102, therefore the internal part of glower is sealed), and coupled to the coupler to connect the internal part of the keg to the flow path unit (fig.5A, the cap assembly 1100 is couple to a fermentation growler interface 1202 as coupler connect to flow path (annotated above)); 
	wherein the keg cap (fig.5A, cap assembly 1100) includes a wort hose (fig.5A, fluid channels 1103) , and a gas exhaust line (fig.5A, air flow channel 1104(s)) connected to an internal space of the keg (fig.2A, 102; growler/vessel); and 
	wherein, when the keg cap (fig.5A, cap assembly 1100) is coupled to the coupler (fig.5A, the fermentation growler interface 1202 coupled with cap assembly 1100), the wort hose of the keg cap is connected to the wort line of the coupler (fig.5A, fluid channel 1103 is connected to beer channel 1204), and the gas exhaust line of the keg cap is connected to the air line of the coupler (fig.5A, air flow channel 1104 is connected to air channel 1205).

	However, Shin in view of Kempfert and Gross teaches the invention as discussed above, but is silent on hose formed a long way up to an internal bottom surface of the keg.

	Kervefors teaches:
	Regarding claim 9, hose formed a long way up to an internal bottom surface of the keg (fig.6, pipe conduit 154 all the way extend from top to the bottom surface of the container 150).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Shin in view of Kempfert and Gross by using hose extends from top to the bottom surface of container as taught by Kervefors in order to insure the content inside of container can be delivered to other container completely by pump.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record by itself or in combination does not discloses the limitations under claim 3: a filter head that is fixedly installed therein while being connected to the second flow path and configured to connect an internal part of the sterilization and washing filter bottle to the second flow path when a filter cap of the sterilization and washing filter bottle is coupled to the filter head; wherein the filter head includes a first filter line connected to the wort line of the coupler and a second filter line connected to the pump; wherein the filter cap includes a first filter hose formed a long way up to an internal bottom surface of the sterilization and washing filter bottle, and a second filter hose connected to an internal space of the sterilization and washing filter bottle; and wherein, when the filter cap is coupled to the filter head, the first filter hose of the filter cap is connected to the first filter line of the filter head, and the second filter hose of the filter cap is connected to the second filter line of the filter head.
claim 10: a filter head that is fixedly installed therein while being connected to the second flow path and configured to connect an internal part of the smart infusing filter bottle to the second flow path when a filter cap of the smart infusing filter bottle is coupled to the filter head; wherein the filter head includes a first filter line connected to the wort line of the coupler and a second filter line connected to the pump; wherein the filter cap includes a first filter hose formed a long way up to an internal bottom surface of the filter bottle, and a second filter hose connected to an internal space of the filter bottle; and wherein, when the filter cap is coupled to the filter head, the first filter hose of the filter cap is connected to the first filter line of the filter head, and the second filter hose of the filter cap is connected to the second filter line of the filter head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792